DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amended drawings were received on 01 April, 2022.  Examiner acknowledges the drawing replacement sheets. 
The amended claims were received on 01 April, 2022.  Examiner acknowledges the cancellation of claims 5 and 12.  

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Chad D. Wells on 07 April, 2022.
In Claim 2, Line 3 “a housing; and” has been deleted.
In Claim 2, Line 2 after “a floor;” the following has been added --and--.

Allowable Subject Matter
Claims 1-4 and 6-11 are allowed. 
The following is an examiner’s statement of reasons for allowance:
Regarding Claim 1, the prior art of record, alone or in combination, does not teach, suggest, or make obvious second extension bars respectively extending from both ends of the first extension bar in a vertical direction and in combination with the recited features.  Please see Non-Final Action for indication of allowable subject matter.
Claims 2-4 and 6-11 are allowable due to being dependent upon an allowable claim.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANA L POON whose telephone number is (571)272-6164. The examiner can normally be reached on General: 7:30AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 571-272-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppairmy.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANA LEE POON/Examiner, Art Unit 3723                                                                                                                                                                                                        
 
/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723